Assumpsit upon account annexed to recover the sum of $5,437.42 for metal ceiling lights claimed by plaintiff to have been sold by it to defendant corporation, and used by the defendant in the erection of the Cumberland County Court House, Portland, Maine. Delivery of the lights to the defendant was admitted but the defendant contended that the lights were included in a certain contract between it and the plaintiff, while the plaintiff contended that the lights were "extras.” Reported to the Law Court with the stipulation "that, in the event that the defendant is held liable on the account annexed to the plaintiff’s writ, the value of the material, work and labor is to be submitted to a justice presiding at nisi prius after the rescript shall have been received from the Law Court.” Held, that the plaintiff was entitled to recover for the ceiling lights over two certain toilet rooms and the filing room of the registry of deeds. Case remanded as stipulated.